 Case 2:20-cv-11736-LVP-DRG ECF No. 6 filed 10/27/20        PageID.50    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RAY SMITH FORD, a/k/a
BROTHER RAY,

             Plaintiff,

v.                                            Civil Case No. 20-11736
                                              Honorable Linda V. Parker
NBC UNIVERSAL,
FOX CORPORATION,
CBS CORPORATION,
PUBLIC BROADCASTING SERVICE,

          Defendants.
_______________________________/

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF
   FROM JUDGMENT PURSUANT TO FEDERAL RULE OF CIVIL
               PROCEDURE 60(b) (ECF NO. 5)

      On June 30, 2020, Plaintiff initiated this pro se lawsuit against Defendants

NBC Universal, Fox Corporation, CBS Corporation, and the Public Broadcasting

Service (“PBS”). In his Complaint, Plaintiff alleged that Defendants’ use of

“Black,” “Black People,” and/or “Black Americans” to describe Americans during

news broadcasts constitutes a public nuisance (Count I) and defamation (Count II).

(ECF No. 1.) In his Complaint, Plaintiff also stated that this conduct violated his

civil rights. (Id. at Pg. ID 6.) On July 21, the Court summarily dismissed

Plaintiff’s Complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2). (ECF No.

4.)
                                          1
Case 2:20-cv-11736-LVP-DRG ECF No. 6 filed 10/27/20           PageID.51       Page 2 of 3




      Presently before the Court is Plaintiff’s Motion for Relief from Judgment

Pursuant to Federal Rule of Civil Procedure 60(b). (ECF No. 5.) Rule 60(b)

provides the following grounds for relief from a final judgment, order, or

proceeding:

              (1) mistake, inadvertence, surprise, or excusable neglect;
              (2) newly discovered evidence that, with reasonable
              diligence, could not have been discovered in time to move
              for a new trial under Rule 59(b); (3) fraud (whether
              previously called intrinsic or extrinsic), misrepresentation,
              or misconduct by an opposing party; (4) the judgment is
              void; (5) the judgment has been satisfied, released, or
              discharged; it is based on an earlier judgment that has been
              reversed or vacated; or applying it prospectively is no
              longer equitable; or (6) any other reason that justifies
              relief.

Plaintiff references subsection (6) when arguing that the Court’s summary

dismissal of the Complaint “protect[ed] [D]efendants from responding,” thereby

violating his due process rights and “right to a fair and legal process to a jury.”

(ECF No. 5 at Pg. ID 46-47.)

      Rule 60(b)(6) is applicable, however, “only in exceptional or extraordinary

circumstances which are not addressed by the first five numbered clauses of the

Rule.” McDowell v. Dynamics Corp., 931 F.2d 380, 383 (6th Cir. 1991).

Moreover, pursuant to 28 U.S.C. § 1915, the Court is required to summarily

dismiss any in forma pauperis action where the Court finds that the plaintiff fails

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B).

                                           2
Case 2:20-cv-11736-LVP-DRG ECF No. 6 filed 10/27/20           PageID.52     Page 3 of 3




      In this case, the Court found that Plaintiff failed to state a viable claim.

(ECF No. 4 at Pg. ID 44.) The Court is satisfied that it did not make a mistake of

law or fact, and that Plaintiff has presented no reason justifying the relief he seeks.

See Fed. R. Civ. P. 60(b)(1), (6).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Relief from Judgment

Pursuant to Federal Rule of Civil Procedure 60(b) (ECF No. 5) is DENIED.

      IT IS SO ORDERED.


                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

Dated: October 27, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 27, 2020, by electronic and/or
U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                           3
